Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/349,013 filed on 06/16/2021. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of U.S. Application No. 16/331,633, filed on 03/08/2019 (Now, U.S. Patent No. 11,051,354 B2), which is a 371 of International Application No. PCT/IB2018/058341, filed on 10/25/2018, which claims priority to U.S. Application No. 62/586,348, filed on 11/15/2017.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/16/2021, 07/08/2021 and 10/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 4 – 5, and 8 – 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of Patent US 11,051,354 B2 in view of BYUN et al. (US 2019/0223202 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a method performed by a user equipment (UE) establishing a connection to a Radio Access Network (RAN). With respect to the independent claims of the instant application and the patent, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and patent.
Instant application no. 17/349,013 
Patent no. US 11,051,354 B2 
1. A method performed by a user equipment (UE), the method comprising: 
establishing a connection to a Radio Access Network (RAN) via a first network node, wherein communications are provided over the connection using Signaling Radio Bearer 1 (SRB 1) configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP); 
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node, wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE); and 




re-establishing the connection to the RAN, the re-establishing comprising: 
applying a Long-Term Evolution (LTE) PDCP configuration to SRB 1; and 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE; and 
sending an RRC connection re-establishment complete message to the second network node.
1. A method performed by a user equipment (UE), the method comprising: 
establishing a connection to a Radio Access Network (RAN) via a network node, the connection providing communications between the UE and the network node using Signaling Radio Bearer 1 (SRB1), wherein SRB1 is configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration; 
receiving a Radio Resource Control (RRC) connection re-establishment message; 
after receiving the RRC connection re-establishment message, deriving a plurality of security keys including an RRC message integrity protection key (KRRCint), an RRC message encryption key (KRRCenc), and a user plane encryption key (KUPenc); and 
re-establishing the connection to the RAN, the re-establishing including applying a Long-Term Evolution (LTE) PDCP configuration to SRB1 and applying ciphering using the plurality of security keys; 
the method further comprising: 
mapping at least one of an NR encryption algorithm or an NR integrity protection algorithm to a pre-defined LTE algorithm; 
receiving a message from the network node; and 
decoding the message using the LTE PDCP configuration of SRB1 and the pre-defined LTE algorithm.


As can be seen from the direct claim comparison of Table 1 that claim 1 of instant application is boarder version of the patented claim. The dissimilar part of the claims are underlined. The patent does not specifically recite 
“connection re-establishment message includes a radioResourceConfigDedicated information element (IE); 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE; and 
sending an RRC connection re-establishment complete message to the second network node”.
However, BYUN teaches (Title, METHOD AND APPARATUS FOR TRANSMITTING SCHEDULING REQUEST IN WIRELESS COMMUNICATION SYSTEM)
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node (Fig.7 and [0066], eNB transmits an RRC connection reconfiguration message to the UE through RRC signaling (S701). Here, RRC connection reconfiguration message is RRC connection re-establishment message. Therefore, RRC connection re-establishment message is received from an eNB / a second network node, after previous connection is suspended), wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE) (Fig.7 and [0066], The RRC connection reconfiguration message includes a radio resource configuration information element (IE), more specifically, radioResourceConfigDedicated);
re-establishing the connection to the RAN, the re-establishing comprising: 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE (Fig.7 and [0066], Upon receiving the information, the UE successfully sets up the RRC connection. Therefore, radio resource configuration procedure is performed in accordance with the information/ radioResourceConfigDedicated IE); and 
sending an RRC connection re-establishment complete message to the second network node (Fig.7 and [0066], an RRC connection reconfiguration complete message is transmitted to the eNB (S702)).
The motivation to add BYUN is to provide a method and an apparatus for transmitting a scheduling request in a wireless communication system to efficiently ensure scheduling request resources, in which UE is capable of performing scheduling request without any risk of collision (BYUN, Abstract and [0082]).
Therefore, the combination of claim 1 of patent US 11,051,354 B2 and BYUN recites all limitations of the instant claim 1. Similar claim comparison applies for independent claim 8 of the instant application. Table 2 is showing the instant claims that are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the patented claims.

Table 2: Claims that are rejected under ODP issue
Instant application no. 17/349,013 
Patent no. US 11,051,354 B2
1
1
2
1
4
1
5
1
8
11
9
11
10
11
11
11


Claims 1 – 2, 4 – 5, and 8 – 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of Allowed application no. 17/543,260 in view of BYUN. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a method of establishing a connection to user equipment (UE) and re-establishment of the UE’s connection. With respect to the independent claims of the instant application and the allowed application, please see the direct claim comparison in the Table 3 below.

Table 3: Claim comparison between instant application and Allowed application.
Instant application no. 17/349,013 
Allowed application no. 17/543,260 



A method performed by a user equipment (UE), the method comprising: 








establishing a connection to a Radio Access Network (RAN) via a first network node, wherein communications are provided over the connection using Signaling Radio Bearer 1 (SRB 1) configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP); 
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node, wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE); and 






re-establishing the connection to the RAN, the re-establishing comprising: 
applying a Long-Term Evolution (LTE) PDCP configuration to SRB 1; and 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE; and 
sending an RRC connection re-establishment complete message to the second network node.
A method implemented in a host configured to operate in a communication system that further includes a network node and a user equipment (UE) to provide an over-the-top (OTT) service, the method comprising: 
providing user data for the UE; and 
initiating a transmission carrying the user data to the UE via a cellular network comprising the network node, wherein the network node performs operations comprising: 
providing a Radio Resource Control (RRC) connection re-establishment message to a user equipment (UE) that was previously connected to a Radio Access Network (RAN) via Signaling Radio Bearer 1 (SRB 1),



wherein the connection re- establishment message includes a radioResourceConfigDedicated information element (IE), wherein SRB 1 is configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration, and wherein after the UE receives the RRC connection re-establishment message, the UE derives a plurality of security keys including an RRC message integrity protection key (KRRCint), an RRC message encryption key (KRRCenc), and a user plane encryption key (Kupene); 
re-establishing the UE's connection to the RAN, the re-establishing including applying a Long-Term Evolution (LTE) PDCP configuration to SRB 1 and applying ciphering using the plurality of derived security keys; 
mapping at least one of an NR encryption algorithm or an NR integrity protection algorithm to a pre-defined LTE algorithm; and 
transmitting the user data over the re-established connection.


As can be seen from the direct claim comparison of Table 3 that claim 1 of instant application is boarder version of the allowed claim. The dissimilar part of the claims are underlined. The patent does not specifically claim 
“performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE; and 
sending an RRC connection re-establishment complete message to the second network node”.
However, BYUN teaches 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE (Fig.7 and [0066], Upon receiving the information, the UE successfully sets up the RRC connection. Therefore, radio resource configuration procedure is performed in accordance with the information/ radioResourceConfigDedicated IE); and 
sending an RRC connection re-establishment complete message to the second network node (Fig.7 and [0066], an RRC connection reconfiguration complete message is transmitted to the eNB (S702)).
The motivation to add BYUN is to provide a method and an apparatus for transmitting a scheduling request in a wireless communication system to efficiently ensure scheduling request resources, in which UE is capable of performing scheduling request without any risk of collision (BYUN, Abstract and [0082]).
Therefore, the combination of claim 8 of patent US 11,051,354 B2 and BYUN recites all limitations of the instant claim 1. Similar claim comparison applies for independent claim 8 of the instant application. Table 4 is showing the instant claims that are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the allowed claims.

Table 4: Claims that are rejected under ODP issue
Instant application no. 17/349,013 
Allowed application no. 17/543,260
1
8
2
8
4
8
5
8
8
1
9
1
10
1
11
1


Therefore, claims 1 – 2, 4 – 5, and 8 – 11 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of Patent 11,051,354 B2 in view of BYUN and claims 8 and 11 of Allowed application no. 17/543,260 in view of BYUN.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 6 – 9, 12 – 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. (INGALE hereinafter referred to INGALE) (US 2020/0178128 A1) (cited in IDS) in view of BYUN et al. (BYUN hereinafter referred to BYUN) (US 2019/0223202 A1).

Regarding claim 1, INGALE teaches a method (Title, Method and system for performing handover in wireless communication network) performed by a user equipment (Fig.7 and [0060], UE performs a PDCP version change from a NR PDCP entity to a LTE PDCP entity), the method comprising: 
establishing a connection to a Radio Access Network (RAN) via a first network node (Fig.7 and [0240], handover of UE 102 connected to source base station 104a towards target base station 104b. Therefore, connection is established via the base station/ first network node), wherein communications are provided over the connection using Signaling Radio Bearer 1 (SRB1) ([0094], [0095], The PDCP version change indication in a handover command (RRC message) is to perform a handover from a source node to a target node; configured radio bearer is at least one of a Signaling Radio Bearer (SRB) except SRBO and a Data Radio Bearer (DRB). Therefore, SRB includes SRB1) configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration (Fig.7, [0241] and [0242], UE 102 was configured with NR PDCP in the source base station 104a and receives PDCP version change indication at step 712. Therefore, UE was previously connected to a RAN via NR PDCP before performing version change. Therefore, a connection is established to a RAN via first network node using SRB1 configured with a NR PDCP configuration); 
re-establishing the connection to the RAN, the re-establishing comprising: 
applying a Long-Term Evolution (LTE) PDCP configuration ([0176], re-establishing the connection applying LTE PDCP configuration) to SRB1 ([0176], PDCP version change indication (i.e., from the network) commands the UE 102 to switch from a NR PDCP version to a LTE PDCP version for the configured radio bearer. The configured radio bearer is a SRB except SRBO. Therefore, re-establishing includes applying LTE PDCP configuration to SRB1).
INGALE does not specifically teach
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node, wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE); 
re-establishing the connection to the RAN, the re-establishing comprising: 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE; and 
sending an RRC connection re-establishment complete message to the second network node.
However, BYUN teaches (Title, METHOD AND APPARATUS FOR TRANSMITTING SCHEDULING REQUEST IN WIRELESS COMMUNICATION SYSTEM)
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node (Fig.7 and [0066], eNB transmits an RRC connection reconfiguration message to the UE through RRC signaling (S701). Here, RRC connection reconfiguration message is RRC connection re-establishment message. Therefore, RRC connection re-establishment message is received from an eNB / a second network node), wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE) (Fig.7 and [0066], The RRC connection reconfiguration message includes a radio resource configuration information element (IE), more specifically, radioResourceConfigDedicated);
re-establishing the connection to the RAN, the re-establishing comprising: 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE (Fig.7 and [0066], Upon receiving the information, the UE successfully sets up the RRC connection. Therefore, radio resource configuration procedure is performed in accordance with the information/ radioResourceConfigDedicated IE); and 
sending an RRC connection re-establishment complete message to the second network node (Fig.7 and [0066], an RRC connection reconfiguration complete message is transmitted to the eNB (S702)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified INGALE as mentioned above and further incorporate the teaching of BYUN. The motivation for doing so would have been to provide a method and an apparatus for transmitting a scheduling request in a wireless communication system to efficiently ensure scheduling request resources, in which UE is capable of performing scheduling request without any risk of collision (BYUN, Abstract and [0082]).

Regarding claim 8, INGALE teaches (Title, Method and system for performing handover in wireless communication network) a user equipment (Fig.8 and [0252], various components of UE 102 for performing the handover) comprising:
processing circuitry (Fig.8 and [0252], processor module 806);
a non-transitory computer-readable medium comprising computer instructions stored thereon ([0255], The algorithm comprising of instructions and codes required for the implementation are stored in either the memory module 808 or the storage or…) that, when executed by the processing circuitry ([0255], The processor module 806 is responsible for processing the instructions of the algorithm), cause the processing circuitry to perform operations (Fig.8 and [0255] The processor module 806 depicts a computing environment in the UE 102 for implementing a method and system; The overall computing environment is composed of multiple homogeneous or heterogeneous cores, multiple CPUs of different kinds, special media) comprising:
establishing a connection to a Radio Access Network (RAN) via a first network node (Fig.7 and [0240], handover of UE 102 connected to source base station 104a towards target base station 104b. Therefore, connection is established via the base station/ first network node), wherein communications are provided over the connection using Signaling Radio Bearer 1 (SRB1) ([0094], [0095], The PDCP version change indication in a handover command (RRC message) is to perform a handover from a source node to a target node; configured radio bearer is at least one of a Signaling Radio Bearer (SRB) except SRBO and a Data Radio Bearer (DRB). Therefore, SRB includes SRB1) configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration (Fig.7, [0241] and [0242], UE 102 was configured with NR PDCP in the source base station 104a and receives PDCP version change indication at step 712. Therefore, UE was previously connected to a RAN via NR PDCP before performing version change. Therefore, a connection is established to a RAN via first network node using SRB1 configured with a NR PDCP configuration); 
re-establishing the connection to the RAN, the re-establishing comprising: 
applying a Long-Term Evolution (LTE) PDCP configuration ([0176], re-establishing the connection applying LTE PDCP configuration) to SRB1 ([0176], PDCP version change indication (i.e., from the network) commands the UE 102 to switch from a NR PDCP version to a LTE PDCP version for the configured radio bearer. The configured radio bearer is a SRB except SRBO. Therefore, re-establishing includes applying LTE PDCP configuration to SRB1).
INGALE does not specifically teach
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node, wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE); 
re-establishing the connection to the RAN, the re-establishing comprising: 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE; and 
sending an RRC connection re-establishment complete message to the second network node.
However, BYUN teaches (Title, METHOD AND APPARATUS FOR TRANSMITTING SCHEDULING REQUEST IN WIRELESS COMMUNICATION SYSTEM)
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node (Fig.7 and [0066], eNB transmits an RRC connection reconfiguration message to the UE through RRC signaling (S701). Here, RRC connection reconfiguration message is RRC connection re-establishment message. Therefore, RRC connection re-establishment message is received from an eNB / a second network node), wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE) (Fig.7 and [0066], The RRC connection reconfiguration message includes a radio resource configuration information element (IE), more specifically, radioResourceConfigDedicated);
re-establishing the connection to the RAN, the re-establishing comprising: 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE (Fig.7 and [0066], Upon receiving the information, the UE successfully sets up the RRC connection. Therefore, radio resource configuration procedure is performed in accordance with the information/ radioResourceConfigDedicated IE); and 
sending an RRC connection re-establishment complete message to the second network node (Fig.7 and [0066], an RRC connection reconfiguration complete message is transmitted to the eNB (S702)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified INGALE as mentioned above and further incorporate the teaching of BYUN. The motivation for doing so would have been to provide a method and an apparatus for transmitting a scheduling request in a wireless communication system to efficiently ensure scheduling request resources, in which UE is capable of performing scheduling request without any risk of collision (BYUN, Abstract and [0082]).

Regarding claim 14, INGALE teaches (Title, Method and system for performing handover in wireless communication network) a non-transitory computer-readable medium having computer instructions stored thereon ([0255], The algorithm comprising of instructions and codes required for the implementation are stored in either the memory module 808 or the storage or…) which, when executed ([0255], The processor module 806 is responsible for processing the instructions of the algorithm), cause user equipment (Fig.8 and [0252], various components of UE 102 for performing the handover) to perform operations (Fig.8 and [0255] The processor module 806 depicts a computing environment in the UE 102 for implementing a method and system; The overall computing environment is composed of multiple homogeneous or heterogeneous cores, multiple CPUs of different kinds, special media) comprising:
establishing a connection to a Radio Access Network (RAN) via a first network node (Fig.7 and [0240], handover of UE 102 connected to source base station 104a towards target base station 104b. Therefore, connection is established via the base station/ first network node), wherein communications are provided over the connection using Signaling Radio Bearer 1 (SRB1) ([0094], [0095], The PDCP version change indication in a handover command (RRC message) is to perform a handover from a source node to a target node; configured radio bearer is at least one of a Signaling Radio Bearer (SRB) except SRBO and a Data Radio Bearer (DRB). Therefore, SRB includes SRB1) configured with a New Radio (NR) Packet Data Convergence Protocol (PDCP) configuration (Fig.7, [0241] and [0242], UE 102 was configured with NR PDCP in the source base station 104a and receives PDCP version change indication at step 712. Therefore, UE was previously connected to a RAN via NR PDCP before performing version change. Therefore, a connection is established to a RAN via first network node using SRB1 configured with a NR PDCP configuration); 
re-establishing the connection to the RAN, the re-establishing comprising: 
applying a Long-Term Evolution (LTE) PDCP configuration ([0176], re-establishing the connection applying LTE PDCP configuration) to SRB1 ([0176], PDCP version change indication (i.e., from the network) commands the UE 102 to switch from a NR PDCP version to a LTE PDCP version for the configured radio bearer. The configured radio bearer is a SRB except SRBO. Therefore, re-establishing includes applying LTE PDCP configuration to SRB1).
INGALE does not specifically teach
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node, wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE); 
re-establishing the connection to the RAN, the re-establishing comprising: 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE; and 
sending an RRC connection re-establishment complete message to the second network node.
However, BYUN teaches (Title, METHOD AND APPARATUS FOR TRANSMITTING SCHEDULING REQUEST IN WIRELESS COMMUNICATION SYSTEM)
after the connection is suspended, receiving a Radio Resource Control (RRC) connection re-establishment message from a second network node (Fig.7 and [0066], eNB transmits an RRC connection reconfiguration message to the UE through RRC signaling (S701). Here, RRC connection reconfiguration message is RRC connection re-establishment message. Therefore, RRC connection re-establishment message is received from an eNB / a second network node), wherein the connection re-establishment message includes a radioResourceConfigDedicated information element (IE) (Fig.7 and [0066], The RRC connection reconfiguration message includes a radio resource configuration information element (IE), more specifically, radioResourceConfigDedicated);
re-establishing the connection to the RAN, the re-establishing comprising: 
performing a radio resource configuration procedure in accordance with the radioResourceConfigDedicated IE (Fig.7 and [0066], Upon receiving the information, the UE successfully sets up the RRC connection. Therefore, radio resource configuration procedure is performed in accordance with the information/ radioResourceConfigDedicated IE); and 
sending an RRC connection re-establishment complete message to the second network node (Fig.7 and [0066], an RRC connection reconfiguration complete message is transmitted to the eNB (S702)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified INGALE as mentioned above and further incorporate the teaching of BYUN. The motivation for doing so would have been to provide a method and an apparatus for transmitting a scheduling request in a wireless communication system to efficiently ensure scheduling request resources, in which UE is capable of performing scheduling request without any risk of collision (BYUN, Abstract and [0082]).

Regarding claims 2, 9 and 15, combination of INGALE and BYUN teaches all the features with respect to claims 1, 8 and 14, respectively as outlined above.
INGALE further teaches
wherein re-establishing the connection to the RAN further comprises mapping an NR security algorithm to an LTE algorithm ([0244], Handover procedure in LTE and NR triggers PDCP re-establishment procedure wherein the security key is refreshed; [0246], [0247], and [0250], Mapping method from NR PDCP to LTE PDCP version is changed when PDCP SN size is same in LTE and NR PDCP; [0151], UE is configured to derive second set of state variables from first set of state variables. Since, the security keys are refreshed; therefore, NR security algorithm is mapped to an LTE algorithm during re-establishment).

Regarding claims 3 and 16, combination of INGALE and BYUN teaches all the features with respect to claims 2 and 15, respectively as outlined above.
INGALE further teaches
wherein the NR security algorithm is pre-defined ([0244], Handover procedure in LTE and NR triggers PDCP re-establishment procedure wherein the security key is refreshed. Therefore, the security key associated with LTE and NR are distinct. Accordingly, the NR security algorithm is pre-defined).

Regarding claims 6, 12 and 19, combination of INGALE and BYUN teaches all the features with respect to claims 1, 8 and 14, respectively as outlined above.
INGALE further teaches
wherein re-establishing the connection to the RAN further comprises re- establishing radio link control (RLC) ([0013], A radio protocol stack for communication between the UE and the eNB comprises of Packet Data Convergence Protocol (PDCP), Radio link control (RLC). Therefore, re-establishing the connection to the RAN comprises re-establishing RLC) for SRB 1 (As mentioned above, PDCP version change indication in a handover command is to perform a handover from a source node to a target node via SRB1; therefore, RLC is established for SRB1).

Regarding claims 7, 13 and 20, combination of INGALE and BYUN teaches all the features with respect to claims 1, 8 and 14, respectively as outlined above.
INGALE further teaches
wherein re-establishing the connection to the RAN further comprises resuming SRB1 (As mentioned above, PDCP version change indication in a handover command is to perform a handover from a source node to a target node via SRB1; therefore, re-establishing the connection to the RAN comprises restart/ resume SRB1).

Claims 4 – 5, 10 – 11 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE in view of BYUN and further in view of INGALE2 et al. (INGALE2 hereinafter referred to INGALE2) (US 2020/0245401 A1, relies on filing data of foreign application, which properly supports the citation)(cited in IDS).

Regarding claims 4, 10 and 17, combination of INGALE and BYUN teaches all the features with respect to claims 2, 9 and 15, respectively as outlined above.
INGALE does not specifically teach
wherein the NR security algorithm comprises an NR encryption algorithm.
However, INGALE2 teaches (Title, METHOD AND SYSTEM FOR HANDLING PDCP OPERATION IN WIRELESS COMMUNICATION SYSTEM)
wherein the NR security algorithm comprises an NR encryption algorithm ([0169] and [0184], The encryption and integrity protection is applied on the PDCP SDU based on new security keys and NR security algorithms. Therefore, NR security algorithm provides NR encryption; accordingly, the NR security algorithm comprises an NR encryption algorithm).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of INGALE and BYUN as mentioned in claims 2, 9 and 15 and further incorporate the teaching of INGALE2. The motivation for doing so would have been to provide a method for handling PDCP operation in a wireless communication system to support lossless transition for the PDCP version change and also bearer type harmonization introduced unified bearer concept and allows greater deployment flexibility and to reduce the number of Bearer Type change options (INGALE2, [0067] and [0068]).

Regarding claims 5, 11 and 18, combination of INGALE and BYUN teaches all the features with respect to claims 2, 9 and 15, respectively as outlined above.
INGALE does not specifically teach
wherein the NR security algorithm comprises an NR encryption algorithm.
However, INGALE2 teaches (Title, METHOD AND SYSTEM FOR HANDLING PDCP OPERATION IN WIRELESS COMMUNICATION SYSTEM)
wherein the NR security algorithm comprises an NR integrity protection algorithm ([0169] and [0184], The encryption and integrity protection is applied on the PDCP SDU based on new security keys and NR security algorithms. Therefore, NR security algorithm provides NR integrity protection; accordingly, the NR security algorithm comprises an NR integrity protection algorithm).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of INGALE and BYUN as mentioned in claims 2, 9 and 15 and further incorporate the teaching of INGALE2. The motivation for doing so would have been to provide a method for handling PDCP operation in a wireless communication system to support lossless transition for the PDCP version change and also bearer type harmonization introduced unified bearer concept and allows greater deployment flexibility and to reduce the number of Bearer Type change options (INGALE2, [0067] and [0068]).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
FUTAKI et al. (Pub. No. US 2019/0182737 A1) – “RADIO ACCESS NETWORK NODE, RADIO TERMINAL, CORE NETWORK NODE, AND METHOD THEREFOR” discloses a radio communication system and, in particular, to handover of a radio terminal between different Radio Access Technologies (RATs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474